DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Enamito et al. (US Pub. 20150281867) discloses an information processing apparatus that is to be connected to a plurality of speakers, the information processing apparatus comprising: a first localization processing section that localizes a sound image of a sound of content; a first sound output section that supplies, to the speakers, sound data of the content subjected to localization; a second localization processing section that localizes a sound image of a sound different from the sound of content at a second localization position, the second localization position being different from the first localization position; and a second sound output section that supplies, to the speakers, sound data of the sound different from the sound of content subjected to localization.  
However, Enamito fails to teach the combination of an information processing apparatus that is to be connected to a plurality of speakers directed toward a user in a physical space, the information processing apparatus comprising: a first localization processing section that localizes a sound image of a sound of content, where the sound of content is taken from virtual reality, including a virtual space that is produced by way 
Regarding independent claim 7, the prior art of record, Enamito, discloses a sound generation method comprising: localizing a sound image of a sound of content; supplying, to speakers, sound data of the content subjected to localization; localizing a sound image of a sound different from the sound of content at a second localization position, the second localization position being different from the first localization position; and supplying, to the speakers, sound data of the sound different from the sound of content subjected to localization.  
However, Enamito fails to teach the combination of a sound generation method for causing audio from a plurality of speakers to be directed toward a user in a physical space, the method comprising: localizing a sound image of a sound of content, where the sound of content is taken   from virtual reality, including a virtual space that is 
Regarding independent claim 8, the prior art of record, Enamito discloses a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to perform sound generation method by carrying out actions, comprising: localizing a sound image of a sound of content; supplying, to speakers, sound data of the content subjected to localization; localizing a sound image of a sound different from the sound of content at a second localization position, the second localization position being different from the first localization position; and supplying, to the speakers, sound data of the sound different from the sound of content subjected to localization.  
However, Enamito fails to teach the combination of a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to perform sound generation method for causing audio from a plurality of speakers to be directed toward a user in a physical space, by carrying out actions, comprising: localizing a sound image of a sound of content, where the sound of content is taken from virtual reality, including a virtual space that is produced 
by way of a computer system; supplying, to the plurality of speakers, sound data of the content subjected to localization such that the sound image of the sound of content will be perceived by the user as emanating from a first localization position within the 
physical space; localizing a sound image of a sound different from the sound of content at a second localization position, where the sound different from the sound of content is also taken from the virtual reality; and supplying, to the speakers, sound data of the sound different from the sound of the content subjected to localization such that the sound image of sound different from the sound of content will be perceived by the user as emanating from the second localization position.  The distinct features, as disclosed in independent claims 1, 7 and 8 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654